                                         &9)*#*5"
                  Case 1:19-cv-09124-VM Document 30 Filed 05/27/21
                                                 31       05/26/21 Page 1
                                                                        6 of 2
                                                                             7


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
                                                                                                                 5/27/2021

                                               Plaintiff(s),
                                                                              19     Civ. 09124      (VM)
                   - against -
                                                                                          ---
                                                                         CIVIL CASE MANAGEMENT PLAN
                                                                            AND SCHEDULING ORDER
                                               Defendant( s ).
---------------------------------------------------------------------X
This Scheduling Order and Case Management Plan is adopted in accordance with Fed. R. Civ. P. I 6-26(f).

I.       This case is)(is not) to be tried to a jury: [circle one]

2.                                                           June
         Joinder of additional parties to be accomplished by _ _25,
                                                                  _ 2021
                                                                    _ _ _ __

3.                                                                       June
         Amended pleadings may be filed without leave of the Court until _ _25,
                                                                              _ 2021
                                                                                _ _ _ _ _ __

4.       Initial disclosure pursuant to Fed. R. Civ. P. 26(a)(l) to be completed within fourteen (14) days of the date of
         the parties' conference pursuant to Rule 26(t),                        specifically by not later than
         June 9, 2021

5.       All fact discovery is to be completed either:

         a.        Within one hundred twenty ( 120) days of the date of this Order, specifically by not later than
                   October
                   _ _ _ 1,_2021
                             _ _ _ _ _ _ _ _ _ ; or

         b.        Within a period exceeding 120 days, with the Court's approval, if the case presents unique
                   complexities or other exceptional circumstances, specifically by not later than _ _ _ _ __

6.       The parties are to conduct discovery in accordance with the Federal Rules of Civil Procedure and the Local
         Rules of the Southern District of New York. The following interim deadlines may be extended by the parties
         on consent without application to the Court, provided the parties are certain that they can still meet the
         discovery completion date ordered by the Court.

         a.                                                                     June
                   Initial requests for production of documents to be served by _ _9,_2021
                                                                                       _ _ _ _ _ _ _ _ __

         b.                                                     June
                   Interrogatories to be served by all party by _ _9,_2021
                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

         c.                                       October
                   Depositions to be completed by _ _ _1, _2021
                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   1.       Unless the parties agree or the Court so orders, depositions are not to be held until all parties
                            have responded to initial requests for document production.

                   ii.      Depositions of all parties shal I proceed during the same time.

                   iii.     Unless the parties agree or the Court so orders, non-party depositions shall follow party
                            depositions when possible.



                                                                 -1-
                        Case 1:19-cv-09124-VM Document 31
                                                       30 Filed 05/27/21
                                                                05/26/21 Page 2
                                                                              7 of 2
                                                                                   7


             d.          Any additional contemplated discovery activities and the anticipated completion date:




             e.          Requests to Admit to be served no later than October 25, 2021
                                                                                        --------------
  7.          All expert discovery (ordinarily conducted following the completion of fact discovery) including parties'
              expert reports and depositions, witness lists and identification of documents pursuant to Fed. R. Civ. P.
              26(a)(2), (3) and 3S(b), is to be completed by:

              a.         Plaintiff
                                     ------------------------------
              b.         Defendant
                                        -----------------------------
  8.          Contemplated motions:

              a. Plaintiff: Summary Judgment
                               - ------------------------------
              b. Defendant: Summary Judgment
                                  ------------------------------
  9.          Following all discovery, all counsel must meet for at least one hour to discuss settlement, such conference to
                                        December
              be held by not later than _  _ _ _1,_ 2021
                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   10.        Do all parties consent to trial by a Magistrate Judge under 28 U.S.C. § 636(c)?

                                    Yes   _____,n........__ _                     No _        n.....___
                                                                                              ......✔



   TO BE COMPLETED BY THE COURT:

   11.        The next Case Management Conference is scheduled for October
                                                                   _____   15,
                                                                            __ 2021
                                                                                _ _ at
                                                                                    _ _12:00
                                                                                        _ _ _PM
                                                                                             _

           In the event the case is to proceed to trial, a firm trial date and the deadline for submission of the Joint Pretrial
   Order and related documents shall be scheduled at the pretrial conference following either the completion of all
   discovery or the Court's ruling on any dispositive motion.

            The Joint Pretrial Order should be prepared in accordance with Judge Marrero ' s Individual Practices. If this
   action is to be tried before a jury, proposed voir dire and jury instructions shat I be filed with the Joint Pretrial Order.
   No motion for summary judgment shall be served after the deadline fixed for the Joint Pretrial Order.


   SO ORDERED:

   DATED:                New York, New York
                          May 27, 2021


                                                                                                        VICTOR MARRERO
                                                                                                             U.S .D.J.

                                                                                -2-


         5IFQBSUJFTDPOUJOVFUPNFFUBOEDPOGFSSFHBSEJOHUIFEBUFTGPSFYDIBOHJOHFYQFSUSFQPSUTBOEXJMMBEWJTFUIF$PVSUSFHBSEJOHBQSPQPTFEEBUFGPSFYDIBOHFPODF
UIFQBSUJFTIBWFEFUFSNJOFEUIFTDPQFBOEOBUVSFPGBOUJDJQBUFEFYQFSUTVCNJTTJPOT
